RESPONSE TO AMENDMENT
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims Status
Claims 1–24 are pending.
Claims 1–24 are rejected.
Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/8/2020 has been entered.
Response to Arguments
Applicant’s arguments, see pages 6–10, filed 12/8/2020, with respect to the rejection(s) of claim(s) 1-–24 under 35 U.S.C. § 103 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of Huang et al. (2014/0222805), McKenna et al. (10,206,570)*, Kochura et al. (2019/0074089), Schoenberg et al. (2010/0056875), Choudhary et al. (2018/0122518), Soro (2018/0343596), Lyle et al. (2015/0016283), Schiller et al. (2017/0193322), and Katsaros et al. (2015/0049947).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 14, 19, 20, 23 and 24 are rejected under 35 U.S.C. § 103 as being unpatentable over Huang et al. (2014/0222805) in view of McKenna et al. (10,206,570).
Regarding claim 1, Huang teaches a medical device monitoring system, comprising:
a server having at least one processor, the server configured to automatically, via a computer network, request and receive, from each medical device controller of a plurality of medical device controllers (Fig. 2; ¶¶48-52, server 91 can receive from A/V Recorders 61a to 61n recording audio/video data from devices 51a to 51n where the devices can measure things such as heart rate, blood pressure, oxygen levels, respiratory rate, temperature, blood flow, etc. via controller 81; Fig. 1, network/Internet 16),
images of contents displayed on a screen of the medical device controller (Fig. 10A; ¶113, for example, specific screen areas can be captured),
the server being further configured to have at least a portion of each image optical-character-recognized (Fig. 10A; ¶113, specific screen can be captured; OCR can be performed on said screen for specific areas to capture data present on the screen; Fig. 11, ¶¶124-125, OCR can 
However, Huang does not explicitly teach to dynamically adjust a rate at which the server requests each medical device controller to send the images to the server.
McKenna from the same field of endeavor teaches to dynamically adjust a rate at which the server requests each medical device controller to send the images to the server (Figs. 1 and 2; patient monitor 12 can communicate with wireless medical sensors 14 in order to receive sensor data via wireless module 18; wireless sensors are analogous to the “medical device controller” as claimed, it has the capability to monitor patients in terms of blood pressure, electrocardiogram, etc. [see col. 1 ll. 18-25; col. 3 ll. 39-50; col. 5 ll. 5-14]; Fig. 11; col. 12 ll. 21-27, the wireless sensors have the ability to assess data update rate factors via step 134 and then apply the appropriate update rate level at which the sensors can operate; data update rate level is equivalent to the data transmission rate, as one embodiment of the update rate includes periodically awakening from sleep state in order to transmit data to the patient monitor 12, which affects the overall rate of data transmission to the patient monitor; see col. 11 ll. 53-67 and col. 12 ll. 1-20; Fig. 12; col. 14 ll. 5-18, patient monitor 12 has the ability to determine the exact rate of data update rate level for a given wireless sensor at which to operate, which would be the patient monitor 12 adjusting the rate of update rather than the wireless sensor 14 itself determining the update rate; Additionally, McKenna does not teach the send the images to the server but Huang teaches sending of the images to the server [i.e. Fig. 10A of Huang reference]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to improve upon Huang using McKenna to adaptively enable wireless sensor devices to effectively send medical sensor data to the server at a server determined rate so that most effective means of medical sensor data can be obtained from the wireless sensors. By having wireless sensors as applied to Huang, the medical personnel would find more convenient to monitor patients since wired limitations are no longer applied, and by there being 

Regarding claim 19, Huang teaches a method of monitoring a medical device, the method comprising:
automatically, via a computer network, requesting and receiving, from each medical device controller of a plurality of medical device controllers (Fig. 2; ¶¶48-52, server 91 can receive from A/V Recorders 61a to 61n recording audio/video data from devices 51a to 51n where the devices can measure things such as heart rate, blood pressure, oxygen levels, respiratory rate, temperature, blood flow, etc. via controller 81; Fig. 1, network/Internet 16),
images of contents displayed on a screen of the medical device controller (Fig. 10A; ¶113, for example, specific screen areas can be captured);
automatically having at least a portion of each image optical-character-recognized (Fig. 10A; ¶113, specific screen can be captured; OCR can be performed on said screen for specific areas to capture data present on the screen; Fig. 11, ¶¶124-125, OCR can be performed on the output of the device; ¶42, output of the device can include recorded video of the output of a simulator - e.g. capturing a video of an EKG display); and
However, Huang does not explicitly teach automatically dynamically adjusting a rate at which the images are requested from each medical device controller.
McKenna from the same field of endeavor teaches automatically dynamically adjusting a rate at which each medical device controller is requested to send the images (Figs. 1 and 2; patient monitor 12 can communicate with wireless medical sensors 14 in order to receive sensor data via wireless module 18; wireless sensors are analogous to the “medical device controller” as claimed, it has the capability to monitor patients in terms of blood pressure, electrocardiogram, etc. [see col. 1 ll. 18-25; col. 3 ll. 39-50; col. 5 ll. 5-14]; Fig. 11; col. 12 ll. 21-27, the wireless 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to improve upon Huang using McKenna to adaptively enable wireless sensor devices to effectively send medical sensor data to the server at a server determined rate so that most effective means of medical sensor data can be obtained from the wireless sensors. By having wireless sensors as applied to Huang, the medical personnel would find more convenient to monitor patients since wired limitations are no longer applied, and by there being usage cases such as wireless medical sensor operating continuously without deactivating, the medical personnel would be able to monitor vital signs of patients in the most effective way. (McKenna col. 14 ll. 12-18).

Regarding claim 24, Huang teaches a non-transitory computer-readable medium encoded with instructions that, when executed by a processor, cause the processor to perform a computer-implemented method of monitoring a medical device comprising:
automatically, via a computer network, requesting and receiving, from each medical device controller of a plurality of medical device controllers (Fig. 2; ¶¶48-52, server 91 can receive from A/V Recorders 61a to 61n recording audio/video data from devices 51a to 51n 
images of contents displayed on a screen of the medical device controller (Fig. 10A; ¶113, for example, specific screen areas can be captured);
automatically having at least a portion of each image optical- character-recognized (Fig. 10A; ¶113, specific screen can be captured; OCR can be performed on said screen for specific areas to capture data present on the screen; Fig. 11, ¶¶124-125, OCR can be performed on the output of the device; ¶42, output of the device can include recorded video of the output of a simulator - e.g. capturing a video of an EKG display); and
However, Huang does not explicitly teach automatically dynamically adjusting a rate at which the images are requested from each medical device controller.
McKenna from the same field of endeavor teaches automatically dynamically adjusting a rate at which the each medical device controller is requested to send the images (Figs. 1 and 2; patient monitor 12 can communicate with wireless medical sensors 14 in order to receive sensor data via wireless module 18; wireless sensors are analogous to the “medical device controller” as claimed, it has the capability to monitor patients in terms of blood pressure, electrocardiogram, etc. [see col. 1 ll. 18-25; col. 3 ll. 39-50; col. 5 ll. 5-14]; Fig. 11; col. 12 ll. 21-27, the wireless sensors have the ability to assess data update rate factors via step 134 and then apply the appropriate update rate level at which the sensors can operate; data update rate level is equivalent to the data transmission rate, as one embodiment of the update rate includes periodically awakening from sleep state in order to transmit data to the patient monitor 12, which affects the overall rate of data transmission to the patient monitor; see col. 11 ll. 53-67 and col. 12 ll. 1-20; Fig. 12; col. 14 ll. 5-18, patient monitor 12 has the ability to determine the exact rate of data update rate level for a given wireless sensor at which to operate, which would be the patient monitor 12 adjusting the rate of update rather than the wireless sensor 14 itself 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to improve upon Huang using McKenna to adaptively enable wireless sensor devices to effectively send medical sensor data to the server at a server determined rate so that most effective means of medical sensor data can be obtained from the wireless sensors. By having wireless sensors as applied to Huang, the medical personnel would find more convenient to monitor patients since wired limitations are no longer applied, and by there being usage cases such as wireless medical sensor operating continuously without deactivating, the medical personnel would be able to monitor vital signs of patients in the most effective way. (McKenna col. 14 ll. 12-18).

Regarding claim 2, Huang and McKenna teach the limitations of claim 1. McKenna further teaches wherein the server is configured to dynamically adjust the rate based on information about the medical device controller (Fig. 11; col. 12 ll. 21-36, medical sensors 14 have the ability to determine update rate level at which to operate).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to improve upon the teachings using McKenna to adaptively adjust rate of update from medical monitoring devices that includes wireless sensors 14 which provides ability to be free from range limitations [due to usage of wired devices] but enabling the sensors to determine update rates so that various advantages such as saving on-device battery power can be achieved which would enable the underlying device to be used for longer periods without charging the battery.

Regarding claim 3, Huang and McKenna teach the limitations of claim 2. McKenna further teaches wherein the information about the medical device controller is provided by the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to improve upon the teachings using McKenna to adaptively adjust rate of update from medical monitoring devices that includes wireless sensors 14 which provides ability to be free from range limitations [due to usage of wired devices] but enabling the sensors to determine update rates so that various advantages such as saving on-device battery power can be achieved which would enable the underlying device to be used for longer periods without charging the battery.

Regarding claim 4, Huang and McKenna teach the limitations of claim 3. Huang further teaches wherein the information about the medical device controller comprises information about an alarm state of the medical device controller (¶100, alarm state of monitored devices being disclosed to an analyzer is disclosed, such as "code blue" being generated).

Regarding claim 5, Huang and McKenna teach the limitations of claim 3. Huang further teaches wherein the information about the medical device controller comprises information about an operational parameter (Figs. 2 and 3; ¶55, data uploaded to server 91 include searchable metadata).

Regarding claim 14, Huang and McKenna teach the limitations of claim 3. McKenna further teaches wherein the server is configured to dynamically adjust the rate based on input from a human user (col. 14 ll. 10-12, “or by a clinician”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to improve upon Huang using McKenna to adaptively enable wireless sensor devices to effectively send medical sensor data to the server at a server determined rate 

Regarding claim 20, Huang and McKenna teach the limitations of claim 19. McKenna further teaches receiving information about the medical device controller; and wherein automatically dynamically adjusting the rate at which the images are requested comprises automatically dynamically adjusting the rate based on the information about the medical device controller (Fig. 2, wireless module 18 of wireless sensor 14 can communicate with patient monitor’s 12 wireless module 18; Fig. 11; col. 12 ll. 21-36, medical sensors 14 have the ability to determine update rate level at which to operate).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to improve upon the teachings using McKenna to adaptively adjust rate of update from medical monitoring devices that includes wireless sensors 14 which provides ability to be free from range limitations [due to usage of wired devices] but enabling the sensors to determine update rates so that various advantages such as saving on-device battery power can be achieved which would enable the underlying device to be used for longer periods without charging the battery.

Regarding claim 23, Huang and McKenna teach the limitations of claim 19. McKenna further teaches receiving an input from a human user; and wherein automatically dynamically adjusting the rate at which the images are requested comprises automatically dynamically adjusting the rate based on the input from the human user (col. 14 ll. 10-12, “or by a clinician”).
.

Claim 6 is rejected under 35 U.S.C. § 103 as being unpatentable over Huang et al. (2014/0222805) in view of McKenna et al. (10,206,570), and further in view of Kochura et al. (2019/0074089).
Regarding claim 6, Huang and McKenna teach the limitations of claim 3. However, the combined teachings do not explicitly teach wherein the information about the medical device controller comprises information about a power source for the medical device controller.
Kochura from the same field of endeavor teaches wherein the information about the medical device controller comprises information about a power source for the medical device controller (¶83, medical monitoring program on a device has the ability to monitor its power source [battery or persistent power source, like a charger] to make further decision on whether to continue running the underlying monitoring program).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to improve upon the combined teachings using Kochura to conserve battery life of the underlying device so that such device does not prematurely fail due to excessive energy usage (¶83). This would have been also pertinent when considering that the .

Claim 7 is rejected under 35 U.S.C. § 103 as being unpatentable over Huang et al. (2014/0222805) in view of McKenna et al. (10,206,570), and further in view of Schoenberg et al. (2010/0056875).
Regarding claim 7, Huang and McKenna teach the limitations of claim 2. However, the combined teachings do not explicitly teach wherein the information about the medical device controller comprises information about a number of users simultaneously monitoring the medical device controller.
Schoenberg from the same field of endeavor teaches wherein the information about the medical device controller comprises information about a number of users simultaneously monitoring the medical device controller (¶¶25-26, patient records kept within a database can enable only authorized users to access such information over centralized server 102, which enables simultaneous monitoring and access to the information by multiple users).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to improve upon the combined teachings using Schoenberg to get an overview of exactly who should and should not be authorized to access important information such as monitored data of patients. (Huang ¶168 discusses certain security concerns and keeping data safe in case of a break-in).

Claims 8, 9 and 21 are rejected under 35 U.S.C. § 103 as being unpatentable over Huang et al. (2014/0222805) in view of McKenna et al. (10,206,570), and further in view of Choudhary et al. (2018/0122518).

Choudhary from the same field of endeavor teaches wherein the server is configured to dynamically adjust the rate based on information about the computer network (¶52, ability to decrease frame rate of transmission data [such as video] depending on the available bandwidth of a network is disclosed).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to improve upon the combined teachings using Choudhary to ensure that continuity of video playback can be achieved without unacceptable delay. For critical information such as video stream for a patient, the medical personnel making decisions based on a more consistent information provided by Choudhary’s framerate decreasing method would enable such personnel to work in a more effective manner.

Regarding claim 9, Huang, McKenna and Choudhary teach the limitations of claim 8. Choudhary further teaches wherein the information about the computer network comprises information about a load on the computer network (¶52, ability to decrease frame rate of transmission data [such as video] depending on the available bandwidth of a network is disclosed).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to improve upon the combined teachings using Choudhary to ensure that continuity of video playback can be achieved without unacceptable delay. For critical information such as video stream for a patient, the medical personnel making decisions based on a more consistent information provided by Choudhary’s framerate decreasing method would enable such personnel to work in a more effective manner.


Choudhary from the same field of endeavor teaches receiving information about the computer network; and wherein automatically dynamically adjusting the rate at which the images are requested comprises automatically dynamically adjusting the rate based on the information about the computer network (¶52, ability to decrease frame rate of transmission data [such as video] depending on the available bandwidth of a network is disclosed).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to improve upon the combined teachings using Choudhary to ensure that continuity of video playback can be achieved without unacceptable delay. For critical information such as video stream for a patient, the medical personnel making decisions based on a more consistent information provided by Choudhary’s framerate decreasing method would enable such personnel to work in a more effective manner.

Claims 10-12 are rejected under 35 U.S.C. § 103 as being unpatentable over Huang et al. (2014/0222805) in view of McKenna et al. (10,206,570), further in view of Choudhary et al. (2018/0122518), and further in view of Soro (2018/0343596).
Regarding claim 10, Huang, McKenna and Choudhary teach the limitations of claim 8. However, the combined teachings do not explicitly teach wherein the information about the computer network comprises historical information about reliability of the computer network.
Soro from the same field of endeavor teaches wherein the information about the computer network comprises historical information about reliability of the computer network (Fig. 2; ¶¶2-3; ¶50, radio frequency monitor can perform RF analytics based on data collected by 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to improve upon the combined teachings using Soro to more reliably deliver critical data such as medical data over wireless networks. By having such critical data delivered in a more reliable way, the medical personnel monitoring patient data as disclosed in Huang would have benefitted by having more recent data from which to make medical decisions.

Regarding claim 11, Huang, McKenna and Choudhary teach the limitations of claim 8. However, the combined teachings do not explicitly teach wherein the information about the computer network comprises information about signal strength of a wireless network connection available to the medical device controller.
Soro from the same field of endeavor teaches wherein the information about the computer network comprises information about signal strength of a wireless network connection available to the medical device controller (¶4, signal strength available in radio frequency channel of available radio frequency channels).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to improve upon the combined teachings using Soro to more reliably deliver critical data such as medical data over wireless networks. By having such critical data delivered in a more reliable way, the medical personnel monitoring patient data as disclosed in Huang would have benefitted by having more recent data from which to make medical decisions.


Soro from the same field of endeavor teaches wherein the information about the computer network comprises information about a number of other medical device controllers co-located with the medical device controller at a facility (Fig. 2, plurality of sensors 26 can communicate with a plurality of hubs 24 where such hubs also communicate with other hubs via the hospital communication infrastructure 30).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to improve upon the combined teachings using Soro to more reliably deliver critical data such as medical data over wireless networks. By having such critical data delivered in a more reliable way, the medical personnel monitoring patient data as disclosed in Huang would have benefitted by having more recent data from which to make medical decisions.

Claims 13 and 22 are rejected under 35 U.S.C. § 103 as being unpatentable over Huang et al. (2014/0222805) in view of McKenna et al. (10,206,570), and further in view of Lyle et al. (2015/0016283).
Regarding claim 13, Huang and McKenna teach the limitations of claim 1. However, the combined teachings do not explicitly teach wherein the server is configured to dynamically adjust the rate based on information about workload on the server.
Lyle from the same field of endeavor teaches wherein the server is configured to dynamically adjust the rate based on information about workload on the server (¶43, ability to decrease transmission video frame rate which may result in increased processing capacity of the server computer to perform other actions is disclosed).


Regarding claim 22, Huang and McKenna teach the limitations of claim 19. However, the combined teachings do not explicitly teach receiving information about workload on a server; and wherein automatically dynamically adjusting the rate at which the images are requested comprises automatically dynamically adjusting the rate based on the information about the workload on the server.
Lyle from the same field of endeavor teaches receiving information about workload on a server; and wherein automatically dynamically adjusting the rate at which the images are requested comprises automatically dynamically adjusting the rate based on the information about the workload on the server (¶43, ability to decrease transmission video frame rate which may result in increased processing capacity of the server computer to perform other actions is disclosed).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to improve upon the combined teachings using Lyle to more reliably delivery critical data such as medical data over networks without delay caused by lack of processing capacity of servers. By having such critical data delivered in a more reliable way, the medical personnel monitoring patient data as disclosed in Huang would have benefitted by having more recent data from which to make medical decisions.

s 15 and 16 are rejected under 35 U.S.C. § 103 as being unpatentable over Huang et al. (2014/0222805) in view of McKenna et al. (10,206,570), and further in view of Soro (2018/0343596).
Regarding claim 15, Huang and McKenna teach the limitations of claim 1. However, the combined teachings do not explicitly teach wherein the server is configured to dynamically adjust the rate based on historical information.
Soro from the same field of endeavor teaches wherein the server is configured to dynamically adjust the rate based on historical information (Fig. 2; ¶¶2-3; ¶50, radio frequency monitor can perform RF analytics based on data collected by RF data collector 60 to judge quality of wireless communication over particular radio frequency channels/bands for purposes of communications within hospital communication infrastructure 30).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to improve upon the combined teachings using Soro to more reliably deliver critical data such as medical data over wireless networks. By having such critical data delivered in a more reliable way, the medical personnel monitoring patient data as disclosed in Huang would have benefitted by having more recent data from which to make medical decisions.

Regarding claim 16, Huang, McKenna and Soro teach the limitations of claim 15. Soro further teaches wherein the historical information comprises historical information about timing of connection of a medical device to the medical device controller (¶40, for example, connected medical sensors can be associated with a particular time at which communications should be avoided due to possible communications conflict based on congestion information data, "at certain times of the day").
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to improve upon the combined teachings using Soro to more reliably .

Claim 17 is rejected under 35 U.S.C. § 103 as being unpatentable over Huang et al. (2014/0222805) in view of McKenna et al. (10,206,570), further in view of Soro (2018/0343596), and further in view of Schiller et al. (2017/0193322).
Regarding claim 17, Huang, McKenna and Soro teach the limitations of claim 15. However, the combined teachings do not explicitly teach wherein the historical information comprises historical information about accuracy of the optical-character-recognition of at least one earlier image.
Schiller from the same field of endeavor teaches wherein the historical information comprises historical information about accuracy of the optical-character-recognition of at least one earlier image (¶150, OCR result 528 comparisons can perform comparison heuristics to assess quantitative metrics; at least some previous OCR accuracy data can be maintained to compare previous OCR result and current OCR result to determine satisfactory accuracy).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to improve upon the combined teachings using Schiller to eventually improve overall OCR accuracy over time so that critical data such as medical data can be obtained. Improvement of OCR information in terms of medical monitoring data monitoring vital signs of a patient would greatly benefit medical personnel as monitoring of vital signs could be conducted automatically by an electronic monitor rather than a medical personnel checking the signs in person.

18 is rejected under 35 U.S.C. § 103 as being unpatentable over Huang et al. (2014/0222805) in view of McKenna et al. (10,206,570), and further in view of Katsaros et al. (2015/0049947).
Regarding claim 18, Huang and McKenna teach the limitations of claim 1. However, the combined teachings do not explicitly teach wherein the server is further configured to dynamically adjust a number of servers that request optical character recognition of the at least the portion of each image.
Katsaros from the same field of endeavor teaches wherein the server is further configured to dynamically adjust a number of servers that request optical character recognition of the at least the portion of each image (¶22, ability to dynamically scale OCR servers 112 depending on requirements and real-time usage is disclosed).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to improve upon the combined teachings using Katsaros to more reliably delivery critical data such as medical data over networks without delay caused by lack of processing capacity of servers. By having such critical data delivered in a more reliable way, the medical personnel monitoring patient data as disclosed in Huang would have benefitted by having more recent data from which to make medical decisions.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Holla et al. (2008/0021730) discusses dynamically changing rate of image updates to physician’s handheld mobile device based on various factors; and
Schwartz et al. (7,580,755) discusses automatic data transmission rate adjustment of medical devices including implantable medical devices.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Bates can be reached on (571) 272-3980. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAE KIM/
Examiner, Art Unit 2458
                                                                                                    
/KEVIN T BATES/Supervisory Patent Examiner, Art Unit 2458